        Case 3:19-bk-30289        Doc 590 Filed 08/07/19 Entered 08/07/19 12:41:21                       Desc
                                 Notice of Hearing for BK Case Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                       Southern District of West Virginia

                                                    Room 3200
                                               300 Virginia Street East
                                               Charleston, WV 25301

                                    Bankruptcy Proceeding No.: 3:19−bk−30289
                                                   Chapter: 11
                                              Judge: Frank W. Volk

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Blackjewel L.L.C.                                         Blackjewel Holdings L.L.C.
   1051 Main Street                                          1051 Main Street
   Milton, WV 25541                                          Milton, WV 25541
Social Security No.:

Employer's Tax I.D. No.:
  26−3810823                                                30−0544745

PLEASE TAKE NOTICE that the hearing previously scheduled for 8/7/19 at 1:30 is rescheduled (upon the oral
motion of the parties, which was granted by the Court). The rescheduled hearing will be held at

Bankruptcy Courtroom A, 6400 Robert C. Byrd U.S. Courthouse, 300 Virginia Street East, Charleston, WV 25301

on 8/9/19 at 03:00 PM

to consider and act upon the following:

[388] Motion filed by UnitedHealthcare Insurance Company, United HealthCare Services, Inc. to Compel Revelation
Energy, LLC, and together with its affiliated co−Debtors to Assume or Reject the Administrative Services
Agreement, Stop Loss Insurance Policy and Vision Insurance Policy.


At the time listed above, parties who have been granted permission by the Court to appear by telephone at this
presently scheduled hearing, should dial 1−888−273−3658 and use Access Code 1039652. Parties appearing by
telephone should also mute their phone line until such time as the case they are appearing for is called.

Dated: 8/7/19

                                                            Matthew J. Hayes
                                                            Clerk, U.S. Bankruptcy Court

                                                            BY: Leslie J. Gallian
                                                            Deputy Clerk
